DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 8 April 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Claim 2 recites the acronyms SEM, NTA, and DLS. SEM refers to scanning electron microscopy, NTA to nanoparticle tracking analysis, and DLS to dynamic light scattering. See the instant specification on page 6, paragraphs 0026-0027 and page 10, paragraph 0050.
Claim 3 is drawn to a starch nanoparticle made by a specific process of plasticizing native waxy corn starch with heat and shear force. As best understood by 
Additionally, the examiner understands that the requirement of native waxy corn starch in claim 3 requires that the starch at the beginning of the process of making the composition of claim 3 is native. The claim does not require that the starch at the end of the process of making the composition of claim 3 be native. As such, a product made by a process starting with native waxy corn starch and ending with a product with waxy corn starch that is not native would appear to be in the claim scope provided that all of the other claim requirements are met.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (Chinese Science Bulletin, Vol. 51 No. 14, 2006, pages 1693-1697) in view of Russell-Jones et al. (WO 00/66090 A1), Mukerjea et al. (Carbohydrate Research 342 (2007), pages 103–110) and Karagianni et al. (US 2010/0093933 A1).
 Xiao et al. (hereafter referred to as Xiao) is drawn to folate conjugated starch nanoparticles, as of Xiao, page 1693, title. Said nanoparticles comprise doxorubicin, which is an anticancer agent, as of Xiao, page 1693, left column, abstract.
As to part (a) of claim 1, Xiao teaches anionic starch that is crosslinked with POCl3, as of Xiao, page 1693, left column, section 1.2 drawn to methods.
As to part (b) of claim 1, Xiao teaches doxorubicin, as of Xiao, page 1694, right column, section 1.2(v).


    PNG
    media_image1.png
    273
    1238
    media_image1.png
    Greyscale

The instant claims require that the targeting ligand extends beyond the mass of the crosslinked starch polymer by less than 10 nm. Xiao teaches that the starch nanoparticle by itself is sized about 50 nm in diameter, as of Xiao, page 1695, left column, section 2.2. In contrast, the starch nanoparticle with the targeting ligand is sized between 70 nm to 200 nm in diameter, as of Xiao, page 1695, left column, section 2.2. As radius is half of diameter, Xiao is understood to teach that the folate targeting ligand extends from 10 nm at minimum to 75 nm at maximum from the nanoparticle. As best understood by the examiner, this size can be varied by varying the length of the PEG chain in the starch-PEG-folate of Xiao.
As such, Xiao does not teach that the targeting ligand extends less than 10 nm from the surface of the nanoparticle.
Russell-Jones et al. (hereafter referred to as Jones) is drawn to a folate-mediated nanoparticle for targeting tumor cells, as of Jones, title and abstract. The nanoparticle may comprise doxorubicin as the cytotoxic therapeutic agent, as of Jones, page 6 line 27. The nanoparticle of Jones may comprise starch or a variant thereof, as of Jones, page 9 lines 9 and 26 and page 10 line 4. In the nanoparticle in the example of Jones, 
Jones is not anticipatory at least because Jones does not teach the starch, anti-cancer drug, and folate targeting ligand in the same embodiment.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Xiao to have excluded the PEG linker and to have bound folate directly to the starch nanoparticle. Xiao teaches a starch nanoparticle for treating cancer, wherein the starch nanoparticle comprises folate-bound PEG to act as a targeting ligand. While Xiao teaches the presence of PEG, Xiao does not teach that PEG is needed for the composition of Xiao to be operable, and does not appear to teach of ill effects that would have occurred had PEG been removed. As such, the skilled artisan would have been motivated to have conjugated folate to the surface of the particle of Xiao in the manner taught by Jones in order to have predictably prepared a folate-conjugated nanoparticle for tumor targeting with a reasonable expectation of success.
Neither Xiao nor Jones specify that the starch is waxy corn starch.
Mukerjea et al. (hereafter referred to as Mukerjea) is drawn to measuring the water solubilities of various types of starch, as of Mukerjea, page 103, title and abstract. Mukerjea obtains the following data, as of Mukerjea, page 109, right column, figure 2, reproduced below.

    PNG
    media_image2.png
    624
    465
    media_image2.png
    Greyscale

The above-reproduced data would appear to indicate that prior to functionalization, waxy maize starch (i.e. waxy corn starch) is the most soluble starch, and that its solubility significantly increases upon derivitization with acid and methanol.
Mukerjea does not teach a chemotherapeutic and targeting ligand.
It would have been prima facie obvious for one of ordinary skill in the art to have used waxy corn starch, as of Mukerjea, as the starch in the composition of Xiao. Xiao teaches that the starch used is “soluble starch”, as of Xiao, page 1694, left column, paragraph 1.2, but does not specify the source of the soluble starch. Mukerjea teaches that waxy corn starch is one of the most soluble starches measured in the study of Mukerjea, and the solubility becomes significantly increased when reacted with ethanol and acid. As such, the skilled artisan would have been motivated to have used the waxy corn starch of Mukerjea as the soluble starch in the composition of Xiao for predictable 
None of the above references teach glyoxal crosslinkers.
Karagianni et al. (hereafter referred to as Karagianni) is drawn to a composition comprising guar, as of Karagianni, title and abstract. While the primary focus of Karagianni relates to guar, Karagianni does provide the following teaching, as of paragraph 0100, reproduced below.

    PNG
    media_image3.png
    234
    470
    media_image3.png
    Greyscale

The above-reproduced teaching would appear to indicate that both glyoxal and phosphorus oxychloride are crosslinking agents known to crosslink starch.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted glyoxal, as of Karagianni, in place of phosphorus oxychloride to have crosslinked starch. Xiao teaches crosslinked starch nanoparticles and teaches phosphorus oxychloride to crosslink said starch nanoparticles. However, Karagianni indicates that both glyoxal and phosphorus oxychloride are known to be crosslinkers of starch. As such, the skilled artisan would have been motivated to have substituted the glyoxal, as of Karagianni, in place of the phosphorus oxychloride, as of Xiao, in order to have predictably crosslinked the starch nanoparticle of Xiao with a reasonable 
As to claim 1, the claim requires that the mass of crosslinked starch polymers includes polymer chains extending into a shell effective to provide steric stabilization of the medicament. As best understood by the examiner, had the nanoparticle of Xiao been modified to have excluded the PEG linker, starch molecules would have extended into a shell, and this would have provided steric stabilization. Additionally, this would have been expected to have happened had the nanoparticles of Jones been made from starch, as of Jones, page 9 lines 9 and 26 and page 10 line 4. Mere recognition of latent properties in the prior art (e.g. that that the mass of crosslinked starch polymers includes polymer chains extending into a shell effective to provide steric stabilization) does not render nonobvious an otherwise known invention (e.g. a starch nanoparticle that is not pegylated). See MPEP 2145(II).
As to claim 2, Xiao teaches a particle size of 70 nm to 200 nm, as of Xiao, page 1695, left column, section 2.2. This overlaps with the claimed subject matter.
As to claim 3, Xiao teaches that the nanoparticles are mixed with a crosslinking agent as of page 1694, left column, section 1.2(i). Xiao does not appear to teach that the starch nanoparticles are plasticized. Nevertheless, the limitations drawn to the method by which the starch is plasticized is understood to be a product-by-process limitation. Product-by-process claims are not limited to the manipulations of the recited steps (e.g. the method of plasticizing), only to the structure implied by the steps (a starch nanoparticle comprising a chemotherapeutic active agent and a targeting ligand). 
As to claim 4, Xiao nanoparticles present in the same composition as cells (e.g. liver cancer cells), as of Xiao, page 1696, right column, section 2.7. The medium in which the liver cancer cells are present is understood to be an aqueous medium as cells are cultured in an aqueous medium and have water dissolved therein (e.g. in the cytoplasm).
As to claim 5, Xiao’s teaching of doxorubicin, as of Xiao, page 1693, left column, abstract, is understood to read on the claimed requirements.
As to claim 6, Xiao teaches a zeta potential of about -12 mV, as of Xiao, page 1695, left column, section 2.2.
As to claim 9, although Xiao does not teach the word “adsorbed”, the skilled artisan would have expected that the doxorubicin of Xiao would have been adsorbed to the anionic groups of the starch. This is at least because doxorubicin comprises an amine group that would have been protonated and positively charged at neutral pH. 
As to claim 10, although Xiao does not teach that carboxyl functional groups are present, Xiao does teach that the starch is anionic, as of Xiao, page 1693, left column, abstract. The skilled artisan would have expected that carboxyl functional groups would have caused the starch to have been anionic.
As to claim 11, Xiao’s teaching of doxorubicin, as of Xiao, page 1693, left column, abstract, is understood to read on the claimed requirements.


Claims 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (Chinese Science Bulletin, Vol. 51 No. 14, 2006, pages 1693-1697) in view of Russell-Jones et al. (WO 00/66090 A1) Mukerjea et al. (Carbohydrate Research 342 (2007), pages 103–110) and Karagianni et al. (US 2010/0093933 A1), the combination further in view of Gu et al. (US 2008/0081074 A1).
Xiao is drawn to crosslinked starch nanoparticles comprising doxorubicin as the active agent and folate as the targeting moiety for treating cancer. Jones is drawn to a nanoparticle that is derivatized with folate targeting moiety but is not pegylated. Mukerjea is drawn to waxy corn starch and Karagianni is drawn to glyoxal. See the rejection above over Xiao, Jones, Mukerjea, and Karagianni by themselves. Xiao uses folate to target cancer because the folate receptor is overexpressed on human tumors but not normal cells, as of Xiao, page 1693, right column, top paragraph.

Gu et al. (hereafter referred to as Gu) is drawn to a polymer nanoparticle for drug delivery using an aptamer as a targeting ligand, as of Gu, title, abstract, and figure on front page, which is reproduced below.

    PNG
    media_image4.png
    367
    656
    media_image4.png
    Greyscale

The aptamer of Gu is used as a targeting ligand, as of Gu, paragraph 0051 and 0088. Gu teaches that the particle is formed by conjugating the amine end of the aptamer to the carboxylic end of the polymer of the nanoparticle, as of Gu, paragraph 0133.
Gu differs from the claimed invention as the nanoparticles of Gu are not made from starch.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the aptamer of Gu in place of the folic acid targeting ligand of Xiao. Both folic acid, as of Xiao, and an aptamer, as of Gu, appear to be useful for targeting to cancer, as of Xiao, page 1693, right column, and Gu, paragraph 0104. As such, the skilled artisan would have been motivated to have substituted the aptamer of Gu in 
As to claim 7, the aptamer of Gu, abstract, is understood to read on the claimed aptamer.
As to claim 12, Gu teaches intravenous injection in paragraphs 0115 and 0126.
With regard to all of the rejected claims, the examiner notes that Xiao and Gu teach a PEG moiety that acts as a linker between the nanoparticle and the targeting ligand; however, Jones teaches the absence of such a PEG linker. As such, a PEG linker is understood to be optional. Therefore, the skilled artisan would have been motivated to have excluded such a PEG linker. A reference (or in this case, a combination of references) disclosing optional inclusion of a particular component (in this case, a PEG linker between the nanoparticle and the targeting ligand) teaches compositions that both do and do not contain that component. See MPEP 2123(I).


Claims 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xiao et al. (Chinese Science Bulletin, Vol. 51 No. 14, 2006, pages 1693-1697) in view of in view of Russell-Jones et al. (WO 00/66090 A1) Mukerjea et al. (Carbohydrate Research 342 (2007), pages 103–110) and Karagianni et al. (US 2010/0093933 A1), the combination further Gu et al. (US 2008/0081074 A1) and Sullenger (US 2010/0267802 A1).
Xiao is drawn to crosslinked starch nanoparticles comprising doxorubicin as the active agent and folate as the targeting moiety for treating cancer. Jones is drawn to a nanoparticle that is derivatized with folate targeting moiety but is not pegylated. Mukerjea is drawn to waxy corn starch and Karagianni is drawn to glyoxal. See the rejection above over Xiao, Jones, Mukerjea, and Karagianni by themselves. Gu is drawn to using an aptamer to target cancer. See the rejection above over Xiao in view of Jones, Mukerjea, Karagianni, and Gu by themselves.
None of the above references teach an aptamer selected from a T-cell leukemia cell line for targeting.
Sullenger is drawn to targeted delivery of a RNA, as of Sullenger, title and abstract. In one embodiment, the targeting moiety to cause such delivery is the DNA aptamer AS1411, as of Sullenger, paragraph 0079. Use of this aptamer appears to result in selective delivery to cancer, as of Sullenger, paragraph 0083.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the AS1411 aptamer of Sullenger in place of the aptamer of Gu or the folate of Xiao. Folate, the aptamer of Gu, and the AS1411 aptamer of Sullenger are useful for targeting a therapeutic material to the site of a cancer or tumor. As such, the skilled artisan would have been motivated to have substituted the AS1411 aptamer of Sullenger in place of the aptamer of Gu or the folate of Xiao to be used in the nanoparticle of Xiao to predictably target said nanoparticle to the site of a tumor with a reasonable expectation of success. The simple substitution of one element (AS1411 
As to claim 8, the claim requires that the aptamer is selected from a T-cell leukemia cell line. As best understood by the examiner, AS1411 is an aptamer which is selected from a T-cell leukemia cell line. This determination is made in view of the instant specification as of pages 15-16 paragraph 0071. Something which is old (the aptamer AS1411) does not become patentable upon the discovery of a new property (that the aptamer is derived from a T-cell leukemia cell line), and this feature need not be recognized at the time of the invention. See MPEP 2112(I & II).


Response to Arguments
Applicant has presented arguments regarding the previously applied rejection, as of applicant’s response on 8 April 2021 (hereafter referred to as applicant’s response). These arguments have been addressed below.
In applicant’s response, page 5, applicant argues that soluble starch, as in Xiao is typically a chemically modified starch with a very low molecular weight. The Applicant submits that the nanoparticles in Xiao are not structurally the same as nanoparticles made with native starch granules plasticized with heat and/or shear.
As an initial matter, the examiner does not disagree that modified starch is more soluble than native starch, as this is taught in the Mukerjea reference. Nevertheless, the instant claims do not exclude waxy corn starch that has been modified and is not in the 
Applicant then argues that the Jones reference teaches a large number of alternatives other than starch, as of applicant’s response, page 5, third paragraph. This is not persuasive. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP 2123. As such, the fact that Jones teaches alternatives other than starch does not detract from Jones’s teaching of starch, and does not result in Jones teaching away from using starch.
In applicant’s response, paragraph bridging pages 5-6, applicant argues that the skilled artisan would not have been motivated to have combined Xiao and Jones. The examiner disagrees. Both Xiao and Jones are drawn to drug delivery, including targeted drug delivery to cancer. As such, the skilled artisan would have understood that Xiao and Jones are in the same field, and would have been motivated to have combined the teachings of Xiao and Jones.
Applicant then argues that, because Xiao teaches the presence of PEG on the surface of the particle, the skilled artisan would not have been motivated to have removed the PEG in view of the teaching of Jones, as of applicant’s response, page 6, 
In applicant’s arguments, page 6, second paragraph, applicant argues that Jones does not provide any reason or incentive to modify the nanoparticles in Xiao, much less the strong incentive that would be required to make it obvious for the skilled artisan to modify what has been demonstrated to work by Xiao. Applicant argues that there is no advantage to removing the PEG is apparent in Example 4 of Russell-Jones. This is not persuasive. In order to establish a prima facie case of obviousness, there must be motivation and a reasonable expectation of success. In contrast, there is no requirement that there be “strong incentive.” That Jones attaches folate to a nanoparticle without PEG is understood to be sufficient motivation for the skilled artisan to have modified Xiao in the manner taught by Jones. Additionally, there would have been a reasonable expectation that this composition (in the absence of PEG) could have been used to deliver an anti-cancer drug to a cancer cell with a reasonable expectation of success. Obviousness requires a reasonable expectation success, not absolute predictability. See MPEP 2143.02(II).
Applicant then argues that neither Xiao nor Jones shows linking folate directly to starch, as of applicant’s response, paragraph bridging pages 6-7. To the extent that 2 (i.e. folate bound to PEG, which is subsequently bound to a primary amine. Xiao also teaches linking said FA-PEG-NH2 to starch. The skilled artisan would have expected that if the primary amine group in the FA-PEG-NH2 could have been attached to starch, then the primary amine group in folate (in the absence of the PEG) could also have been attached to the starch in the same manner that the amine group in FA-PEG-NH2 is attached to starch in Xiao.
Applicant then argues that the starch in the prior art is not prepared in the same manner as the starch in the instant invention, especially as of instant claim 3, as of applicant’s response, page 7, second paragraph. This is not persuasive. Instant claim 3 is a product-by-process claim. Such claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II). In this case, applicant does not appear to have met this burden as applicant does not establish a non-obvious difference between the claimed product and the prior art product.


Terminal Disclaimer
The terminal disclaimers filed on 11 March 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of
US Patent 10,285,943; and
US application serial number 14/360,503
have been reviewed and is accepted.  The terminal disclaimers have been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612